Title: To George Washington from John Pray, 25 August 1782
From: Pray, John
To: Washington, George


                  
                     Sir
                     Nyack August 25th 1782
                  
                  The bearer has charge of some dispatches Receiv’d this day by Flag.  I likewise inclose your Excellency three York Papers. which I got this morning.  There has been some difficulty attending my geting any inteligence from York this some days past.  But I hope in the corse of this Week to have something that may be depended upon.  I have the Honor to be with Every Sentiment of Respect and Esteem Your Excellencys most Obedt Humble Serveant.
                  
                     Jno. Pray Capt.
                  
               